DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 5/12/2021 is acknowledged.  The traversal is on the ground(s) that the inventions are inextricably intertwined.  This is not found persuasive because the inventions are directed to independent and distinct subject matters, as discussed in the 3/12/2021 Requirement for Restriction, e.g. the molding method of claims 8-20 is operable to produce articles other than merely the grating of claims 1-7, while the grating of claims 1-7 may be embossed, gravure coated, interferometrically produced, etc..
The requirement for election between Group I and Group II is still deemed proper and is therefore made FINAL.
However, Applicant’s Remarks concerning the species election are persuasive. Claim 7 is examined with Group I.

Disposition of the Claims
	Claims 1-20 are pending. Claims 8-20 were withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The claim is directed to a vehicle applique but it is not clear or definite as to what structure is required by the apparent intended use, e.g. if a vehicle is part of the scope. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egashira (US 20180281506 A1) in view of Fitch (US 8852719 B2).
Regarding claim 1 and 2, Egashira teaches a vehicle applique (Adhesive Backed Decorative Article, ¶19, for vehicles, Fig. 2B), comprising: 
a base structure (main body 6, ¶44); 
a polymeric coating (¶44, front face protective layer, ¶67, e.g. polyurethane) disposed on the base structure (Fig. 2B), wherein the polymeric coating at least partially covers an outer surface of the base structure (7 covering 6, as in ¶44 and Fig. 2B); and 
a design face integrally defined by the polymeric coating (¶44, design face 2a formed on the polymeric coating protective layer), wherein the design is a shape may be printed on the substrate layer,
a colored layer may be applied, a colored film may be adhered, or a metal deposition or a film of a plurality of layers including a metal deposition may be adhered (¶21, ¶67, including an embossment (ruling)).
Egashira does not explicitly show that the design face is a diffraction grating having a thickness in a range of from about 100 nm to about 300 nm.
Fitch explicitly shows a metalized embossed transfer film comprising polyurethane embossing material layer (Claim 1) wherein “the embossing step produces a pattern of diffraction grating lines. Thus light impinging on the outer surface 25 of the embossing material layer will be diffracted when reflected from the metal layer 15, thereby producing a holographic style effect.” (C. 6, ll. 45-49) and teaches further that the grating lines are coated with a 20-50 nanometer coating of metal; the integrally formed grating lines were embossed using a nickel shim selected from depths of 0.05 to 0.2 microns, i.e. 50 to 200nm (C. 7, ll. 60), at least one of such embossings (rulings) appearing to anticipate the range with sufficient specificity to achieve “about 100nm to about 300nm”. 
Egashira with a holographic design face according to the teachings of Fitch for the purpose of conferring a diffractive optical effect, e.g. iridescence.
Regarding claim 3 and 4, the modified Egashira teaches the vehicle applique of claim 1, but does not explicitly show wherein the diffraction grating has a period in a range of from about 50 nm to about 5 microns.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The modified Egashira has demonstrated a polymer coating with a diffraction grating embossed (ruled) exhibiting the claimed depth, as required. Furthermore, period (pitch) and depth are intrinsic parameters to diffraction by a grating. Benefit of optimizing the pitch using the disclosed depth of the grating lines include diffracting desired wavelengths of light, e.g. visible light wavelengths, to attain a dazzle or iridescent effect.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the remaining grating parameter, i.e. grating period, of the modified Egashira and thereby attained a diffractive iridescence for the applique.
Regarding claim 5, the modified Egashira teaches the vehicle applique of claim 1, and further discloses wherein the diffraction grating defines indicia (Egashira, ¶21, a plurality of characters).
Regarding claim 6, the modified Egashira teaches the vehicle applique of claim 1, and further discloses wherein the diffraction grating includes a ruled grating pattern (Egashira, ¶21 and Fitch C. 7, ll. 62, embossing viz. ruling of diffraction grating).
Regarding claim 7, the modified Egashira teaches the vehicle applique of claim 1, wherein the diffraction grating includes a holographic grating pattern (Fitch, Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and generally discloses films with diffractive features inscribed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872